Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 1- 20, after amendment, are presently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the destination using the counterfactual to perform an augmented intelligence system explainability with recourse operation, the augmented intelligence system explainability with recourse operation being used to perform an augmented intelligence system assurance operation”. Examiner fails to find sufficient support from original specification for the amended claim limitation. According to original specification, an augmented intelligence system explainability with recourse operation is performed by the ASI governance and assurance framework 128 (Fig 1: 128; par 0042), the AIS assurance engine 1330 (Fig 13: 1330; par 0214), or the counterfactual engine 1336 and the AIS explainability generation engine 1346 (Fig 13: 1336/1346 as part of 1330; pars 0223-0224), none of which is the destination (Fig 2; pars 0006-0008). 
Claims 7 and 13 recite similar limitations.  They are rejected with the same reason. All dependent claims depending from their respective base claims are rejected the same. For merit rejection, the claim limitations indicated above are not weighted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240424 A1, Lin et al. (hereinafter Lin) in view of US 2003/0216919 A1, Roushar (hereinafter Roushar).


As to claim 1, Lin discloses a computer-implementable method for performing a counterfactual generation operation, the method comprising:  
receiving a subject data point (Fig 5A; pars 0028, 0043, 0081, 0091, send ground-truth data to each classifier for classification);  
classifying the data point via a trained classifier, the classifying providing a classified data point (Figs 4, 5A-5C, train each of the classifiers using a set of ground-truth data; pars 0021-0024, 0027-0028, 0043, 0081, 0091, receiving a set of classification data-points back from each classifier);  
identifying a counterfactual using the classified data point, the counterfactual comprising another datapoint, the another data point being close to the subject data point (Fig 2; pars 0033-0034, calculate the inter-class or data-point distance to determine the closeness), the another data point resulting in production of a different outcome when provided to a model when compared to an outcome resulting from the subject data point being provided to the model (Fig 2; pars 0033-0037, the classifier model provides 
providing the counterfactual to a destination (Figs 5B-5C; pars 0065, 0068, 0071, 0104, transmitting classification outcome/attribute category to system applications), the destination using the counterfactual to perform an augmented intelligence system explainability with recourse operation, the augmented intelligence system explainability with recourse operation being used to perform an augmented intelligence system assurance operation (not weighted).  
Although Lin does not expressly disclose a counterfactual operation, Lin’s classification using different received data-point is essentially a counterfactual operation.  Nevertheless, Roushar, in the same or similar field of endeavor, further teaches utilizing genetic algorithm and neural networks for counterfactual in application of understanding languages (Figs 17, 21; pars 0006-0008, 0020-0021, 0141, 0025, 0027, 0041, 0085, 0087). 
Therefore, consider Lin and Roushar’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Roushar’s teachings on counterfactual operation using a genetic algorithm in language interpretation application in Lin’s teachings for language and accent classification.

As to claim 2, Lin as modified discloses the method of claim 1, wherein:  the identifying comprises searching a plurality of datapoints to identify the datapoint closest to the subject datapoint (Lin: Figs 5A-5B; pars 0032-0036, 0083-0086, computing distance 

As to claim 3, Lin as modified discloses the method of claim 1, wherein:  the identifying uses a genetic algorithm (Lin: Fig 5B, optimizing execution sequence for each classifier using a genetic algorithm; pars 0051, 0096; Roushar: pars 0025, 0051, 0095).  

As to claim 4, Lin as modified discloses the method of claim 3, wherein:  the genetic algorithm comprises an evolutionary algorithm (Roushar: pars 0008, 0087, 0095, 0320, evolutionary algorithm).  

As to claim 5, Lin as modified discloses the method of claim 3, wherein:  the genetic algorithm generates a set of random data points (Lin: par 0051; Roushar: pars 0025, 0027, 0095, 0323), the trained classifier providing classification for the set of random data points, a classification for at least some of the random data points differing from the classification of the subject data point (Lin: Fig 5B; par 0051, 0096, genetic algorithm for optimizing classifiers (with random data-points); Roushar: pars 0008, 0025, 0035, 0051, 0095, 0323).  

As to claim 6, Lin as modified discloses the method of claim 5, further comprising:  iteratively revising the set of random data points to provide revised data points, the revised data points being closer to the subject data point than the set of random data points while maintaining classifications that differ from the classification of 

As to claim 7, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 8-12, they are rejected with the same reason as set forth in claims 2-6, respectively.
 
As to claim 13, it recites a non-transitory CRM storing program code executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 14-18, they are rejected with the same reason as set forth in claims 2-6, respectively.

As to claim 19, Lin as modified discloses the non-transitory, computer-readable storage medium of claim 13, wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location (Roushar: pars 0427-0436, the client being portable phone device remote from a server system).  

As to claim 20, Lin as modified discloses the non-transitory, computer-readable storage medium of claim 13, but does not expressly teach the computer executable instructions are provided by a service provider to a user on an on-demand basis.  However, an ordinary skill in the art would appreciate and understand that such computer executable .   

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. With respect to the concept of counterfactual, as indicated in non-Final office action, Lin already adequately teaches elements of counterfactual without naming as such.  As to amended limitations regarding functionality of destination, see 35 USC 112(a) rejection above.  Applicant is encouraged to further clarify and distinguish the claimed invention from prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/QUN SHEN/
Primary Examiner, Art Unit 2661